1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3
         STEVEN CITY BROOMFIELD,                        Case No. 3:19-cv-00743-GMN-WGC
4
                                           Plaintiff,         THREE STRIKES ORDER
5              v.

6        JOHN KEAST et al.,

7                                      Defendants.

8

9    I.       DISCUSSION

10            Plaintiff is a prisoner proceeding pro se.       On December 13, 2019, Plaintiff

11   submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and an application to

12   proceed in forma pauperis. (ECF Nos. 1, 1-1). However, on at least three (3) prior
     occasions, the Court has dismissed civil actions commenced by Plaintiff while in detention
13
     for failure to state a claim upon which any relief may be granted.1
14
              Pursuant to 28 U.S.C. § 1915(g), “if [a] prisoner has, on 3 or more prior occasions,
15
     while incarcerated or detained in any facility, brought an action or appeal in a court of the
16
     United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
17
     state a claim upon which relief may be granted,” he may not proceed in forma pauperis
18
     and, instead, must pay the full $400.00 filing fee in advance unless he is “under imminent
19
     danger of serious physical injury.” 28 U.S.C. § 1915(g).
20
              In his complaint, Plaintiff appears to allege that prison officials retaliated against
21
     him in 2018 for using the grievance system. (See generally ECF No. 1-1). The Court
22
     finds that these allegations fail to plausibly allege that Plaintiff is in imminent danger of
23
     serious physical injury. See Andrews v. Cervantes, 493 F.3d 1047, 1055-56 (9th Cir.
24   2007) (holding that the exception to § 1915(g) applies if the complaint makes a plausible
25
     1
       See Broomfield v. Baca, 3:18-cv-00223-MMD-WGC (dismissed for failure to state a
26   claim on July 25, 2019); Broomfield v. Aranas, 3:18-cv-00184-MMD-WGC (dismissed for
     failure to state a claim on August 12, 2019); Broomfield v. Aranas (dismissed for failure
27
     to state a claim on September 3, 2019); and Broomfield v. Aranas (dismissed for failure
28   to state a claim on December 20, 2019). The Court takes judicial notice of its prior records
     in the above matters.
                                                 1
1    allegation that the prisoner faced an ongoing danger of serious physical injury at the time
2    of filing). As such, Plaintiff must pre-pay the $400.00 filing fee in full.

3    II.     CONCLUSION

4            For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in

5    forma pauperis (ECF No. 1) is denied.

6            It is further ordered that this action will be dismissed without prejudice unless

7    Plaintiff pays the $400.00 filing fee in full within thirty (30) days of entry of this order.
             It is further ordered that the Clerk of the Court shall send Plaintiff two copies of this
8
     order. Plaintiff shall make the necessary arrangements to have one copy of this order
9
     attached to the check paying the filing fee.
10
             It is further ordered that the Clerk of the Court shall retain the complaint (ECF No.
11
     1-1) but will not file it at this time.
12

13
             DATED THIS ___
                         16 day of March 2020.
14

15
                                                         Gloria M. Navarro, Judge
16                                                       United States District Court
17

18

19
20

21

22

23

24

25

26
27

28
                                                     2
